                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

JONATHON T.1,

                  Plaintiff,                                               Civ. No. 6:17-cv-01016-MC

         v.                                                                OPINION AND ORDER

NANCY BERRYHILL,
Commissioner of the Social Security
Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Jonathon T. brings this action for judicial review of a final decision of the

Commissioner of Social Security denying his application for supplemental security income

(“SSI”) under Title XVI of the Social Security Act and disability insurance benefits (“DIB”)

under Title II of the Social Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g)

and 1383(c)(3).




1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.

1 – OPINION AND ORDER
        The issues before this Court are: (1) whether the Administrative Law Judge (ALJ) erred

in determining that Plaintiff’s Residual Functional Capacity (RFC) was light exertional; and (2)

if the ALJ erred in determining Plaintiff’s RFC, whether the error was harmless.

        Because the ALJ’s RFC finding was supported by substantial evidence in the record, the

ALJ did not legally err and the Commissioner’s decision is AFFIRMED.

                        PROCEDURAL AND FACTUAL BACKGROUND

        Plaintiff applied for DIB and SSI on December 20, 2012, alleging disability since

September 15, 2012. Tr. 16.2 Both claims were denied initially, tr. 129, and upon

reconsideration, tr. 140. Plaintiff timely requested a hearing before an ALJ, see tr. 146, and

appeared before the Honorable Shani Pines on September 17, 2015, tr. 36. ALJ Pines denied

Plaintiff’s claims by a written decision dated November 27, 2015. Tr. 16–28. Plaintiff sought

review from the Appeals Council, tr. 77, and was denied, tr. 1, rendering the ALJ’s decision

final. Plaintiff now seeks judicial review.

        Plaintiff completed the ninth or tenth grade, tr. 42, 213, and worked variously from 2003

to 2012 as a gas station attendant, gas station manager, and most recently as a hose manufacturer,

tr. 263. Plaintiff was 44 years old at the alleged onset of disability, tr. 27, and 47 at the time of

his hearing, see id.; see also tr. 36. Plaintiff alleges disability due to rheumatoid arthritis,

depression, degenerative disc disease of the lower back, tendonitis, and hepatitis C. Tr. 212.

Plaintiff argues on appeal that the ALJ wrongly determined that his RFC is light exertional with

some additional functional limitations. Pl.’s Br. at 5-6.



2
 “Tr.” refers to the Transcript of Social Security Administrative Record, ECF No. 14, provided by the
Commissioner.

2 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work after considering the claimant’s residual

functional capacity, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the



3 – OPINION AND ORDER
Commissioner fails to meet this burden, then the claimant is disabled. Id. If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Id.

       Plaintiff contends the ALJ’s disability decision contains legal errors and is not supported

by substantial evidence. Pl.’s Br. at 4. In particular, Plaintiff brings two arguments: (1) the ALJ

erred in rejecting the expert opinion of Dr. Arthur Lorber, an orthopedic surgeon, that Plaintiff’s

RFC was sedentary; and (2) the ALJ’s error was harmful because the vocational expert (VE)

failed to testify to real jobs in the national economy at the sedentary RFC level. Because there is

sufficient evidence in the record to support the ALJ’s conclusion that Plaintiff’s RFC was light

exertional, the Commissioner’s decision is affirmed.

The Administrative Law Judge did not err in her determination of Plaintiff’s Residual
Functional Capacity

       Plaintiff argues that the ALJ erred in rejecting Dr. Lorber’s testimony that Plaintiff’s RFC

was sedentary. Pl.’s Br. at 4. Plaintiff asserts that, as an orthopedic surgeon, the ALJ should have

given Dr. Lorber’s testimony greater weight than the opinions of the two state agency medical

experts, both general practitioners, who opined that Plaintiff’s RFC was light exertional.

       Dr. Lorber testified at the hearing that he objectively interpreted Plaintiff’s medical

records as consistent with a severe impairment of the spine, though not equal to listing 1.04 (A)

or (C). Tr. 49. The ALJ agreed with Dr. Lorber that Plaintiff had a severe impairment to his spine

(degenerative disc disease of the lumbar spine with T-11 compression fracture). Tr. 18. Plaintiff

argues that the ALJ erred in discrediting Dr. Lorber’s opinion that, “[h]e may occasionally lift 10

pounds and frequently less than 10 pounds.” Tr. 51. Instead, the ALJ agreed with two non-

examining medical consultants in this case, Drs. Backlund and Meyers, who opined that,

4 – OPINION AND ORDER
“[Plaintiff] can lift and/or carry 20 pounds occasionally and 10 pounds frequently.” Tr. 26. Dr.

Lorber’s medical opinion is consistent with a sedentary RFC, whereas the opinions of Drs.

Backlund and Meyers are consistent with the light exertional RFC found by the ALJ. SSR 83-10.

       “To reject an uncontradicted opinion of a treating or examining doctor, an ALJ must state

clear and convincing reasons that are supported by substantial evidence.” Bayliss v. Barnhart,

427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir.

1995)). “If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion,

an ALJ may only reject it by providing specific and legitimate reasons that are supported by

substantial evidence.” Id. (emphasis added). When evaluating conflicting medical opinions, an

ALJ need not accept a brief, conclusory, or inadequately supported opinion. Bayliss , 427 F.3d at

1216 (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)).

       Neither Dr. Lorber or the consulting doctors were treating or examining physicians.

Nonetheless, the ALJ provided specific and legitimate reasons, supported by substantial evidence

in the record, to give more weight to the opinions of Drs. Backlund and Meyers than Dr. Lorber.

       Dr. Lorber testified to the following functional limitations:

       The claimant may lift up to 10 pounds occasionally and less than 10 pounds
       frequently. He may occasionally stoop, crouch, kneel, but he should not crawl. He
       should not work at unprotected heights. He should not climb ladders, scaffolds, or
       ropes. He should avoid exposure to concentrated vibration. [H]e may occasionally
       ascend and descend stairs and/or ramps. He may occasionally work around
       moving machinery. . . . He may frequently operate foot pedals with either foot,
       but not constantly. He may stand and/or walk for a total of two hours a day, not
       more than 30 minutes at a time. In other words, he should have a sit/stand option
       every 30 minutes. He does not require any special breaks from work when he
       changes position.

Tr. 51-52.




5 – OPINION AND ORDER
       Dr. Lorber found that Plaintiff’s 40 percent anterior compression fracture at T-11 was, “a

significant abnormality which, by itself, will cause mechanical back pain.” Tr. 49. Dr. Lorber

asked Plaintiff if the compression fracture dated to a car accident in 1997. Tr. 47. Plaintiff

responded that there was no other time that he was aware of where he could have broken his

back. Id. Plaintiff testified further that he was not aware that he had broken his back, “until I

think a year and a half ago when they looked at my x-rays and told me.” Id.

       An ALJ must weigh the following factors when considering medical opinions: (1)

whether the source has an examining relationship with claimant; (2) whether the source has a

treatment relationship with claimant; (3) supportability (as shown by relevant evidence and

explanation); (4) consistency with the record as a whole; (5) specialization; and (6) other factors,

including the source’s familiarity with other information in the record. 20 C.F.R. §

404.1527(c)(1)–(6).

       The ALJ did not dismiss Dr. Lorber’s testimony regarding Plaintiff’s functional

limitations out of hand. Rather, she interpreted the record of Plaintiff’s claim as a whole as

inconsistent with the opinion of Dr. Lorber and consistent with an RFC of light exertional with

some additional functional limitations:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except that the claimant can sit, stand, and
       walk for six hours each in an eight hour workday; frequently handle with his non-
       dominant hand; frequently climb ramps and stairs; occasionally climb ladders and
       scaffolds; and occasionally stoop, kneel, crouch and crawl. The claimant requires
       the ability to shift from sitting to standing as needed and at will throughout the
       day, can occasionally reach in all directions with his non-dominant upper
       extremity, and can never operate a motor vehicle.

Tr. 21-22.



6 – OPINION AND ORDER
       The ALJ acknowledged that Plaintiff’s back pain was significant, tr. 23, and she found

that Plaintiff was severely impaired by his degenerative disc disease and T-11 compression

fracture. Tr. 18. The ALJ credited Dr. Lorber’s testimony that the compression fracture alone

would cause mechanical back pain. Tr. 24. However, because of objective evidence to the

contrary, the ALJ disagreed with Dr. Lorber’s assessment that, due in large part to the

compression fracture, Plaintiff’s RFC was sedentary. Tr. 24-26.

       Dr. Lorber’s primary rationale for his opinion that Plaintiff should be limited to a

sedentary RFC was Plaintiff’s T-11 compression fracture from a car accident in 1997. See Tr. 49;

see also Pl.’s Mem. 7 (“Dr. Lorber’s Sedentary RFC appears to have been based on Plaintiff’s

chronic T-11 compression fracture . . . .”). The objective medical evidence shows that the

mechanical damage from the compression fracture was stable since before the alleged onset date

of disability. Tr. 451. Indeed, Plaintiff alleges that his disability stems from his degenerative disc

disease and not the compression fracture.

       Objectively, the ALJ pointed to a May 2013 physical where Plaintiff did not exhibit pain

in the area of his compression fracture. Tr. 24. The ALJ cited to a physical examination in

December 2013 where, though Plaintiff exhibited back pain, he was “able to bend easily when

dealing with his shoes and socks and had a normal gait with steady tandem walk and normal

muscle strength, bulk, and tone throughout with no atrophy.” Id. Plaintiff exhibited worsening

back pain and a noticeable limp in April 2014, but then in both March and August of 2015,

Plaintiff was able to walk normally without assistance. Id. The ALJ noted that imaging of

Plaintiff’s spine in July 2015, “was largely unremarkable, with vertebral alignment within

normal limits, lumbar vertebral body heights maintained and stable in spite of the claimant’s



7 – OPINION AND ORDER
noted compression fracture at T-11, and intervertebral disc spaces within normal limits and

unaltered.” Id.

        The ALJ referenced specific and legitimate reasons when she cited the above objective

evidence as she explained, “[I] find[] that the claimant is less limited in terms of his ability to lift

and/or carry and stand and/or walk than opined by Dr. Lorber given that his opinion is

inconsistent with the evidence discussed above showing that the claimant has maintained an

ability to ambulate without assistance or gross deficit and normal muscle strength, bulk, and tone

during the period at issue.” Tr. 25-26

        When the ALJ found that Plaintiff was not as functionally restricted as Dr. Lorber opined,

she also considered Plaintiff’s work history and credibility. The ALJ wrote, “[i]n making this

finding [that Plaintiff has an RFC of light exertional with some additional functional limitations],

the undersigned has considered all symptoms and the extent to which these symptoms can

reasonably be accepted as consistent with the objective medical evidence and other evidence . . .

[I have] also considered opinion evidence[.]” Tr. 22.

        After reviewing the ALJ’s analysis of the record as a whole, this Court can reasonably

discern the ALJ’s path in choosing to give greater weight to the opinions of Drs. Backlund and

Meyers. “Even when an agency explains its decision with less than ideal clarity, we must uphold

it if the agency's path may reasonably be discerned.” Molina v. Astrue, 674 F.3d 1104, 1121 (9th

Cir. 2012) (internal quotations omitted).

        Plaintiff broke his back in a car accident in 1997. Tr. 47. He subsequently worked as a

counter clerk at a gas station and for Unisource, a hose manufacturing company, where he

performed physically demanding work. Tr. 55-56. Plaintiff lost his job at the hose manufacturing



8 – OPINION AND ORDER
facility when he was laid off in 2012, though he testified that he was still physically able to do

the work at the time. Tr. 44. Plaintiff testified that he would have been able to continue in his job

as a hose manufacturer until approximately September 2013, another year beyond the date that

he was laid off, though he did experience pain at a level of three on a one to 10 scale in that job.

Tr. 44-45. Plaintiff’s job was physically demanding—he was required to do a substantial amount

of lifting and bending, and physically maneuver and buff the hoses. Tr. 44. This was a job that

Plaintiff was able to perform with non-debilitating discomfort approximately 15 years after the

injury that resulted in his T-11 compression fracture. See id. The ALJ cited to this subjective

evidence in her decision. Tr. 23.

       Dr. William M. Backlund reviewed Plaintiff’s medical records in December of 2013 and

opined, among other things, that Plaintiff, “can lift and/or carry 20 pounds occasionally and 10

pounds frequently.” Tr. 26, 91. Dr. Backlund’s opinion was that Plaintiff had an RFC of “light.”

Tr. 93. Dr. Sharon A. Meyers concurred with Dr. Backlund’s assessment of Plaintiff’s RFC. Tr.

121-23. Dr. Backlund was aware that Plaintiff had lost 40 percent of vertebral body height at T-

11 due to his compression fracture. See Tr. 89. Dr. Meyers acknowledged Plaintiff’s

compression fracture, degenerative disc changes, and lateral epicondylitis before she drew the

same conclusion that Dr. Backlund drew after she assessed Plaintiff’s overall medical record,

which was that Plaintiff had an RFC of “light” with some additional limitations. See Tr. 119.

        The Plaintiff argues that, as an orthopaedic surgeon, Dr. Lorber was better situated to

evaluate the affect of the T-11 compression fracture on Plaintiff’s RFC than Drs. Backlund and

Meyers. However, when the ALJ’s reasoning to give greater weight to the two consulting




9 – OPINION AND ORDER
physicians is supported by substantial evidence in the record, this Court will not substitute its

judgment for that of the ALJ’s.

                                         CONCLUSION

       Because the Commissioner’s decision is free of legal error and supported by substantial

evidence in the record, the Commissioner’s final decision is AFFIRMED. See 42 U.S.C. §

405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d at 1193.

IT IS SO ORDERED.


       DATED this 13th day of December, 2018.




                               _____/s/ Michael McShane________
                                      Michael J. McShane
                                  United States District Judge




10 – OPINION AND ORDER
